 In the Matter Of HAT CORPORATION OF AMERICAandUNITEDHATTERS,CAP AND MILLINERY WORKERS INTERNATIONAL UNION, A. F. OF L.Case No. R-2917.-Decided September 6, 1941Practice and Procedure:petition dismissed where results of an election, heldpursuant to a stipulation for certification upon consent election, show that norepresentative has been selected by a majority of the employees in theappropriate unit.Mrs. Elinore M. Herrick,for the Board.McLanahan, Merritt, Ingraham d Christy,byMr. Henry Clifton,.of New YorkCity,for the Company.Mr. Elias LiebermanandMr. Marx Lewis,of New York City, forthe Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 31, 1941, United Hatters, Cap and Millinery Workers' In-ternationalUnion, A. F. of L., herein called the Union, filed withthe Regional Director for the Second Region (New York City) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Hat Corporation ofAmerica, herein called the Company, engaged in the manufacture,sale, and distribution of hats at East Norwalk, Connecticut, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act. ' On August 11, 1941, the' National Labor Re-lationsBoard, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due35 N. L. R. B., No. 49.245, 246DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice.On August 7, 1941,1 the Company, the Union, and the Boardentered into a "STIPULATION FOR CERTIFICATION UPONCONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 13, 1941, under the direction and supervision of theRegional Director among all second-floor trimmers employed by theCompany at its Plant Number 1, excluding supervisors, foremen,assistant foremen, clerical employees, floor boys (buggy luggers),inspectors (passers), timekeepers, and time-study employees, to de-termine whether or not said employees desired to be represented byUnited Hatters, Cap and Millinery Workers' International Union,A. F. of L. On August 16, 1941, the Regional Director issued andduly served upon the parties her Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In her Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total cumber eligible to vote______________________________153Total number of ballots cast______________________________138Total number of valid ballots_____________________________138Total number of votes cast in favor of United Hatters, Capand Millinery Workers' International Union, A. P. of L__69Total number of votes cast against the aforementioned union-69Total number of blank votes______________________________0Total number of void ballots_____________________________0Total number of challenged votes-- _______________________0The results of the election show that no representative leas beenselected by a majority of the employees of the Company in the unitherein found appropriate.The petition of the Union for investiga-tion and certification of representatives of employees of the Companywill therefore be dismissed.Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hat Corporation of America, East Nor-walk, Connecticut, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All second-floor trimmers employed by the Company at itsPlant Number 1, excluding supervisors, foremen, assistant foremen,clerical employees, floor boys (buggy luggers), inspectors (passers),'The stipulationisdated August 7, 1941, but the Regional Director's ElectionReport,hereinafterreferred to, states that it was entered into on August 1, 1941. HAT CORPORATION OF AMERICA247timekeepers, and time-study employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9 of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,the National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employeesof Hat Corporation of America, East Norwalk, Connecticut, filed byUnited Hatters, Cap and Millinery Workers' International Union,A. F. of L., be, and it hereby is, dismissed.